CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST. SUCH OMITTED PORTIONS, WHICH ARE MARKED WITH BRACKETS [ ] AND
AN ASTERISK*, HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.

Exhibit 10.1

EXECUTION COPY

 

COOPERATION AGREEMENT

 

This AGREEMENT, dated as of June 27, 2017 (this “Agreement”), is made and
entered into by The Meet Group, Inc., a Delaware corporation (the “Company”),
and each of the persons set forth on the signature page hereto (each, an
“Investor” and collectively, the “Investors” or, with their respective
affiliates and associates, the “Investor Group”), which presently are or may be
deemed to be members of a “group” with respect to the common stock of the
Company, $0.001 par value per share (the “Common Stock”), pursuant to Rule 13d-5
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

WHEREAS, the Investor Group is deemed to beneficially own shares of the Common
Stock totaling, in the aggregate, 4,425,000 shares of the Common Stock
outstanding as of the date hereof; and

 

WHEREAS, the Company has agreed, at the request of the Investor Group, to cause
Jim Parmelee (“New Director A”) and a person to be selected from the Director
Candidate Pool (as defined herein) (“New Director B”) (collectively, the “New
Directors”) to be appointed to the Company’s Board of Directors (the “Board”),
and to come to an agreement with respect to certain other matters as provided in
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.         Board Composition Matters.

 

(a)       Appointment of New Director A. The Company agrees that it shall take
all action as is necessary (including, without limitation, calling a special
meeting of the Board to approve all actions contemplated hereby), effective
immediately following the execution of this Agreement, to (i) cause the Board to
increase the size of its membership from six (6) to seven (7) members; (ii)
accept the resignation of one existing member of the Board to become effective
immediately prior to the appointment of New Director A; and (iii) appoint New
Director A to the Board with a term on the Board expiring at the Company’s 2018
Annual Meeting of Stockholders (the “2018 Annual Meeting”) and until his
successor is duly elected and qualified. The Company further agrees that without
the unanimous approval of the Board, during the period from the execution of
this Agreement until the expiration of the Standstill Period (as defined below),
the size of the Board shall not be increased beyond seven (7) members.

 

 
 

--------------------------------------------------------------------------------

 

 

(i)   Identification and Appointment of New Director B. No later than ninety
(90) calendar days from the date of execution of this Agreement (the “New
Director B Appointment Deadline”), the Company shall take the necessary steps to
cause the Board to appoint one of the candidates set forth on Exhibit A (as the
same may be supplemented or otherwise amended from time to time by the mutual
constent of the Company and the Investor Group, the “Director Candidate Pool”)
as New Director B with a term on the Board expiring at the 2018 Annual Meeting
and until his or her successor is duly elected and qualified. The Company agrees
that, if New Director B is not appointed to the Board prior to the New Director
B Appointment Deadline and none of the candidates included in the Director
Candidate Pool are willing to serve on the Board by the New Director B
Appointment Deadline, (1) the Company and Investor Group will discuss in good
faith the identification and selection of a mutually agreed upon substitute
person to be added to the Director Candidate Pool following the same process
that they would follow pursuant to Section 1(f) hereof if either of the New
Directors, following their appointment to the Board, is unable to serve as a
director for any reason, resigns as a director, or is removed as a director
prior to the end of the term of office; and (2) the New Director B Appointment
Deadline shall no longer apply and, in lieu thereof, shall be replaced by the
time periods set forth in Section 1(f) hereof.

 

(b)       Board’s Review of Qualifications and Determination of Independence.
Prior to the execution of this Agreement (i) the Nominating and Governance
Committee of the Board (the “Nominating Committee”) has reviewed the
qualifications of New Director A and each of the individuals included within the
Director Candidate Pool to serve as members of the Board and has determined that
they are so qualified, and (ii) the Board has determined that each of the New
Directors and each of the individuals included within the Director Candidate
Pool are “independent” as defined by the listing standards of NASDAQ.

 

(c)       Committees. The Company agrees that, concurrent with the appointment
of the New Directors to the Board, the Board shall take such action as is
necessary such that each of the New Directors is appointed to at least one (1)
of the three (3) standing committees of the Board that the Company is required
to maintain in accordance with the NASDAQ listing standards; provided that, with
respect to each such committee appointment, the New Director is and continues to
remain eligible to serve as a member of such committee pursuant to applicable
law and the rules of NASDAQ that are applicable to the composition of such
committee.

 

(d)       Board Policies and Procedures. The Investor Group acknowledges that
each of the New Directors shall be required to comply with all policies,
processes, procedures, codes, rules, standards, and guidelines applicable to
members of the Board, as in effect from time to time, including, but not limited
to, the Company’s Code of Conduct, and policies on confidentiality, ethics,
hedging and pledging of Company securities, public disclosures, stock trading,
and stock ownership, and that each of the New Directors shall be required to
strictly preserve the confidentiality of Company business and information,
including the discussion of any matters considered in meetings of the Board
whether or not the matters relate to material non-public information, unless
previously publicly disclosed by the Company. Further, the Investor Group
acknowledges that the New Directors will be requested to provide the Company
with such information as is reasonably requested by the Company concerning the
New Directors as is required to be disclosed under applicable law or stock
exchange regulations, including the completion of the Company’s standard
director and officer questionnaire, in each case as promptly as necessary to
enable the timely filing of the Company’s proxy statement and other periodic
reports with the SEC.

 

 
2

--------------------------------------------------------------------------------

 

 

(e)       Rights and Benefits of the New Directors. The Company agrees that each
of the New Directors shall receive (i) the same benefits of director and officer
insurance, and any indemnity and exculpation arrangements available generally to
the directors on the Board, (ii) the same compensation for his service as a
director as the compensation received by other non-management directors on the
Board, and (iii) such other benefits on the same basis as all other
non-management directors on the Board.

 

(f)       Replacements. The Company agrees that, during the Standstill Period
(as defined below), if any of the New Directors is unable to serve as a director
for any reason, resigns as a director, or is removed as a director prior to the
end of the term of office, and at such time the Investor Group beneficially owns
in the aggregate at least three percent (3.0%) of the Company’s then outstanding
Common Stock (subject to adjustment for share issuances, stock splits,
reclassifications, combinations and similar actions by the Company that increase
the number of outstanding shares of Common Stock), then the Company and the
Investor Group shall work together in good faith to identify and select a
replacement director candidate to be appointed to the Board which shall only be
appointed to the Board after having been mutually agreed upon by both the
Company and the Investor Group. Any such mutually agreed upon replacement
director candidate shall qualify as “independent” pursuant to NASDAQ’s listing
standards and have the relevant financial and business experience to fill the
resulting vacancy. Each of the Investor Group and the Company shall determine,
and inform the other party of its determination, whether any proposed
replacement director candidate is acceptable and meets the foregoing criteria,
within ten (10) business days after such party has conducted interview(s) of
such proposed replacement director candidate. Each of the Company and the
Investor Group shall use their respective reasonable best efforts to cause any
interview(s) contemplated by this Section 1(f) to be conducted as promptly as
practicable, but in any case, assuming reasonable availability of the proposed
replacement director candidate, within ten (10) business days after the receipt
of such director candidate’s credentials, including, but not limited to, a
completed copy of the Company’s standard director and officer questionnaire.
Upon acceptance of a replacement director candidate by both the Company and the
Investor Group, the Board shall take such actions as to appoint such replacement
director candidate to the Board no later than ten (10) business days after both
parties have confirmed in writing that they have mutually agreed upon such
candidate. Following the appointment of any director to replace a New Director
in accordance with this Section 1(f), any reference to New Directors herein
shall be deemed to include such replacement director.

 

 
3

--------------------------------------------------------------------------------

 

 

2.         Actions by the Investor Group.

 

(a)        Voting Agreement.

 

(i)       Stockholders Meetings. At each annual and special meeting of
stockholders held prior to the expiration of the Standstill Period (as defined
below), each of the Investors agrees to (A) appear at such stockholders’ meeting
or otherwise cause all shares of Common Stock beneficially owned by each
Investor and their respective Affiliates and Associates (as defined below) to be
counted as present thereat for purposes of establishing a quorum; (B) vote, or
cause to be voted, all shares of Common Stock beneficially owned by each
Investor and their respective Affiliates and Associates on the Company’s proxy
card or voting instruction form in favor of each of the nominees for election as
directors nominated by the Board and recommended by the Board (and not in favor
of any other nominees to serve on the Board); and, except in connection with any
Opposition Matter (as defined below) or Other Voting Recommendation (as defined
below), each of the proposals listed on the Company’s proxy card or voting
instruction form as identified in the Company’s definitive proxy statement or
supplement thereto in accordance with the Board’s recommendations, including in
favor of all matters recommended by the Board for stockholder approval and
against all matters which the Board recommends against stockholder approval;
provided, however, in the event that Institutional Shareholder Services Inc.
(“ISS”) issues a recommendation with respect to any matter (other than with
respect to the election of nominees as directors to the Board or the removal of
directors from the Board) that is different from the recommendation of the
Board, each of the Investors shall have the right to vote on the Company’s proxy
card or voting instruction form in accordance with the ISS recommendation (the
“Other Voting Recommendation”); and (C) not execute any proxy card or voting
instruction form in respect of such stockholders’ meeting other than the proxy
card and related voting instruction form being solicited by or on behalf of the
Company or the Board. No later than five (5) business days prior to each annual
or special meeting of stockholders held prior to the expiration of the
Standstill Period, each Investor shall, and shall cause each of its Associates
and Affiliates to, vote any shares of Common Stock beneficially owned by such
Investors in accordance with this Section 2. No Investor nor any of its
Affiliates or Associates nor any person under its direction or control shall
take any position, make any statement or take any action inconsistent with this
Section 2(a)(i). For purposes of this Agreement, “Opposition Matter” shall mean
any of the following transactions but only to the extent submitted by the Board
to the Company’s stockholders for approval: (A) the sale or transfer of all or
substantially all of the Company’s assets in one or a series of transactions;
(B) the sale or transfer of a majority of the outstanding shares of the
Company’s Common Stock (through a merger, stock purchase, or otherwise); (C) any
merger, consolidation, acquisition of control or other business combination that
results in a Change of Control (as defined below) of the Company; (D) any tender
or exchange offer; (E) any dissolution, liquidation, or reorganization; (F) any
changes in the Company’s capital structure (but excluding any proposal regarding
the adoption or amendment of equity plans, all of which shall not be deemed an
Opposition Matter for purposes of this Agreement); or (G) any other transactions
that would result in a Change of Control of the Company.

 

(ii)       Actions By Written Consent. In connection with any action by written
consent that is sought to be taken by any party, other than the Company or the
Board, prior to the expiration of the Standstill Period (as defined below), each
of the Investors agrees not to vote and to take all necessary action, including,
without limitation, the execution and completion of any consent revocation card
solicited by the Company or the Board, in accordance with the recommendation of
the Board, to cause not to be voted, any of their shares of Common Stock
beneficially owned by each Investor and/or their respective Affiliates and
Associates on any consent card related to or affecting the removal, replacement
or election of Board members and solicited by any party, other than the Company
or the Board. No Investor nor any of its Affiliates or Associates nor any person
under its direction or control shall take any position, make any statement or
take any action inconsistent with this Section 2(a)(ii).

 

(iii)      Special Meeting Demands. In connection with any demand by a
stockholder of the Company that the Company call a special meeting of
stockholders, made prior to the expiration of the Standstill Period (as defined
below), each of the Investors agrees not to vote and shall take all necessary
action, including, but not limited to, the execution and completion of any
consent revocation card solicited by the Company or the Board in accordance with
the recommendation of the Board, to cause not to be voted, any of their shares
of Common Stock beneficially owned by each Investor and/or their respective
Affiliates and Associates for any special meeting demand proposed or sought to
be made by any party. No Investor nor any of its Affiliates or Associates nor
any person under its direction or control shall take any position, make any
statement or take any action inconsistent with this Section 2(a)(iii).

 

 
4

--------------------------------------------------------------------------------

 

 

3.         Standstill.

 

(a)         Each Investor agrees that, from the date of this Agreement until the
expiration of the Standstill Period (as defined below), without the prior
written consent of a majority of the Board specifically expressed in a written
resolution, neither it nor any of its Related Persons (as defined herein) will,
and it will cause each of its Related Persons not to, directly or indirectly,
alone or with others, in any manner:

 

(i)        propose or publicly announce or otherwise publicly disclose an intent
to propose or enter into or agree to enter into, singly or with any other
person, directly or indirectly, (x) any form of business combination or
acquisition or other transaction relating to a material amount of assets or
securities of the Company or any of its subsidiaries, (y) any form of
restructuring, recapitalization or similar transaction with respect to the
Company or any of its subsidiaries or (z) any form of tender or exchange offer
for the Common Stock, whether or not such transaction involves a change of
control of the Company;

 

(ii)       engage in any solicitation of proxies or written consents to vote any
voting securities of the Company, or conduct any non-binding referendum with
respect to any voting securities of the Company, or assist or participate in any
other way, directly or indirectly, in any solicitation of proxies or written
consents with respect to any voting securities of the Company, or otherwise
become a “participant” in a “solicitation,” as such terms are defined in
Instruction 3 of Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A,
respectively, under the Exchange Act, to vote any securities of the Company in
opposition to any recommendation or proposal of the Board;

 

(iii)      acquire, offer or propose to acquire, or agree to acquire, directly
or indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any additional securities
(including common and preferred equity interests and debt that is convertible
into any equity interests) of the Company or any rights decoupled from the
underlying securities of the Company, that would result, or could result, in the
Investor Group owning, in the aggregate (amongst all of the Investors and any
Affiliate or Associate thereof), in excess of 10% of the shares of Common Stock
outstanding;

 

(iv)      seek to advise, encourage or influence any person with respect to the
voting of (or execution of a written consent in respect of) or disposition of
any securities of the Company, other than in a manner in accordance with Section
2;

 

(v)       sell, offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, any securities (including common and
preferred equity interests and debt that is convertible into any equity
interests) of the Company or any rights decoupled from the underlying securities
held by the Investors to any person or entity that would knowingly result in any
third party, together with its Affiliates and Associates, owning, controlling or
otherwise having any, beneficial, economic or other ownership interest
representing in the aggregate 5% or more of the shares of Common Stock
outstanding at such time;

 

 
5

--------------------------------------------------------------------------------

 

 

(vi)      sell, offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, any securities (including common and
preferred equity interests and debt that is convertible into any equity
interests) of the Company or any rights decoupled from the underlying securities
held by the Investors to any Affiliate or Associate of the Investors not a party
to this Agreement;

 

(vii)     except as otherwise set forth in this Agreement, take any action in
support of or make any proposal or request that constitutes: (A) advising,
controlling, changing or influencing the Board or management of the Company,
including any plans or proposals to change the number or term of directors or to
fill any vacancies on the Board, (B) any material change in the capitalization,
stock repurchase programs and practices or dividend policy of the Company, (C)
any other material change in the Company’s management, governance, policies,
strategic direction, business or corporate structure, (D) seeking to have the
Company waive or make amendments or modifications to the Company’s Amended and
Restated Certificate of Incorporation or Bylaws, or other actions that may
impede or facilitate the acquisition of control of the Company by any person,
(E) causing a class of securities of the Company to be delisted from, or to
cease to be authorized to be quoted on, any securities exchange, or (F) causing
a class of securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

 

(viii)    call or seek to call, or request the call of, alone or in concert with
others, any meeting of stockholders, whether or not such a meeting is permitted
by the Company’s Amended and Restated Certificate of Incorporation or Bylaws,
including, but not limited to, a “town hall meeting;”

 

(ix)       seek, alone or in concert with others, representation on the Board,
except as expressly permitted by this Agreement;

 

(x)        initiate, encourage or participate in any “vote no,” “withhold” or
similar campaign;

 

(xi)       deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement with respect to the voting of any Common
Stock (other than any such voting trust, arrangement or agreement solely among
the members of the Investor Group that is otherwise in accordance with this
Agreement);

 

(xii)      seek, or encourage any person, to submit nominations in furtherance
of a “contested solicitation” for the election or removal of directors with
respect to the Company or seek, encourage or take any other action with respect
to the election or removal of any directors of the Company or with respect to
the submission of any stockholder proposals (including any submission of
stockholder proposals pursuant to Rule 14a-8 under the Exchange Act);

 

 
6

--------------------------------------------------------------------------------

 

 

(xiii)      form, join or in any other way participate in any “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than the Investor Group);

 

(xiv)     demand a copy of the Company’s list of stockholders or its other books
and records, whether pursuant to Section 220 of the Delaware General Corporation
Law (the “DGCL”) or pursuant to any other statutory right;

 

(xv)      commence, encourage, or support any derivative action in the name of
the Company, or any class action against the Company or any of its officers or
directors in order to, directly or indirectly, effect any of the actions
expressly prohibited by this Agreement or cause the Company to amend or waive
any of the provisions of this Agreement; provided, however, that for the
avoidance of doubt, the foregoing shall not prevent any Investor from (A)
bringing litigation to enforce the provisions of this Agreement, (B) making
counterclaims with respect to any proceeding initiated by, or on behalf of, the
Company against an Investor, or (C) exercising statutory dissenters, appraisal
or similar rights under the DGCL; provided, further, that the foregoing shall
also not prevent the Investors from responding to or complying with a validly
issued legal process in connection with litigation that it did not initiate,
invite, facilitate or encourage, except as otherwise permitted in this Section
(3)(a)(xv);

 

(xvi)     disclose publicly or privately, in a manner that could reasonably be
expected to become public any intent, purpose, plan or proposal with respect to
the Board, the Company, its management, policies or affairs, any of its
securities or assets or this Agreement that is inconsistent with the provisions
of this Agreement; provided, however, that nothing herein shall prohibit the
Investor Group from engaging in private discussions with the Company concerning
the Investor Group’s views or suggestions concerning the Company;

 

(xvii)    enter into any negotiations, agreements or understandings with any
person or entity with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any person or entity to take any action
or make any statement with respect to any of the foregoing, or otherwise take or
cause any action or make any statement inconsistent with any of the foregoing;

 

(xviii)    make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party;

 

(xix)      take any action challenging the validity or enforceability of any of
the provisions of this Section 3 or publicly disclose, or cause or facilitate
the public disclosure (including, without limitation, the filing of any document
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) of, any intent, purpose,
plan or proposal to either (A) obtain any waiver or consent under, or any
amendment of, any provision of this Agreement, or (B) take any action
challenging the validity or enforceability of any provisions of this Section 3;
or

 

(xx)       otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with the foregoing.

 

 
7

--------------------------------------------------------------------------------

 

 

(b)          Notwithstanding the foregoing, the provisions of this Section 3
shall not limit in any respect the actions of any director of the Company
(including, but not limited to, the New Directors) in their capacity as such,
recognizing that such actions are subject to such director’s fiduciary duties to
the Company and its stockholders (it being understood and agreed that neither
the Investors nor any of their Affiliates or Associates shall seek to do
indirectly through the New Directors anything that would be prohibited if done
by any of the Investors or their Affiliates and Associates directly). For the
avoidance of doubt, no provision in this Section 3 or elsewhere in this
Agreement shall prohibit privately-negotiated transactions in the Common Stock
solely between or among the Investors.

 

(c)          As of the date of this Agreement, none of the Investors are engaged
in any discussions or negotiations with any person, and do not have any
agreements, arrangements, or understandings, written or oral, formal or
informal, and whether or not legally enforceable with any person concerning the
acquisition of economic ownership of any securities of the Company, and have no
actual and non-public knowledge that any other stockholders of the Company have
any present or future intention of taking any actions that if taken by the
Investors would violate any of the terms of this Agreement. The Investors agree
to refrain from taking any actions during the Standstill Period to intentionally
encourage other stockholders of the Company, or any other persons to engage in
any of the actions referred to in the previous sentence.

 

(d)          As used in this Agreement, the terms “Affiliate” and “Associate”
shall have the respective meanings set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act; the terms “beneficial owner” and “beneficial
ownership” shall have the same meanings as set forth in Rule 13d-3 promulgated
by the SEC under the Exchange Act; the terms “economic owner” and “economically
own” shall have the same meanings as “beneficial owner” and “beneficially own,”
except that a person will also be deemed to economically own and to be the
economic owner of (i) all shares of Common Stock which such person has the right
to acquire pursuant to the exercise of any rights in connection with any
securities or any agreement, regardless of when such rights may be exercised and
whether they are conditional, and (ii) all shares of Common Stock in which such
person has any economic interest, including, without limitation, pursuant to a
cash settled call option or other derivative security, contract or instrument in
any way related to the price of shares of Common Stock; the terms “person” or
“persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature;
and the term “Related Person” shall mean, as to any person, any Affiliates or
Associates of such person.

 

(e)           Notwithstanding anything contained in this Agreement to the
contrary:

 

(i)      The provisions of Sections 1, 2, and 3 of this Agreement shall
automatically terminate upon the occurrence of a Change of Control transaction
(as defined below) involving the Company if the acquiring or counter-party to
the Change of Control transaction has conditioned the closing of the transaction
on the termination of such sections; provided, however, that the Company shall
not directly or indirectly, propose, seek, encourage or otherwise influence such
acquiring or counter-party to the Change of Control transaction to condition the
closing of such transaction on the termination of Sections 1, 2, and 3 of this
Agreement; and

 

 
8

--------------------------------------------------------------------------------

 

 

(ii)  For purposes of this Agreement, a “Change of Control” transaction shall be
deemed to have taken place if (1) any person is or becomes a beneficial owner,
directly or indirectly, of securities of the Company representing more than 50%
of the equity interests and voting power of the Company’s then outstanding
equity securities or (2) the Company enters into a stock-for-stock transaction
whereby immediately after the consummation of the transaction the Company’s
stockholders retain less than 50% of the equity interests and voting power of
the surviving entity’s then outstanding equity securities.

 

(f)      For purposes of this Agreement, “Standstill Period” shall mean the
period commencing on the date of this Agreement and ending at 11:59 p.m. Eastern
Time on the date of the certification of the vote of stockholders at the 2018
Annual Meeting.

 

4.        Expenses. Each of the Company and the Investors shall be responsible
for its own fees and expenses incurred in connection with the negotiation,
execution, and effectuation of this Agreement and the transactions contemplated
hereby, including, but not limited to attorneys’ fees incurred in connection
with the negotiation and execution of this Agreement and all other activities
related to the foregoing.

 

5.        Representations and Warranties of the Company. The Company represents
and warrants to the Investors that (a) the Company has the corporate power and
authority to execute this Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, or any material
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.

 

6.        Representations and Warranties of the Investors. Each Investor, on
behalf of itself, severally represents and warrants to the Company that (a) as
of the date hereof, such Investor beneficially owns, directly or indirectly,
only the number of shares of Common Stock as described opposite its name on
Exhibit B and Exhibit B includes all Affiliates and Associates of any Investors
that own any securities of the Company beneficially or of record and reflects
all shares of Common Stock in which the Investors have any interest or right to
acquire, whether through derivative securities, voting agreements or otherwise,
(b) this Agreement has been duly and validly authorized, executed and delivered
by such Investor, and constitutes a valid and binding obligation and agreement
of such Investor, enforceable against such Investor in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) such Investor has the authority to execute this Agreement on
behalf of itself and the applicable Investor associated with that signatory’s
name, and to bind such Investor to the terms hereof, (d) each of the Investors
shall use its commercially reasonable efforts to cause its respective Affiliates
and Associates to comply with the terms of this Agreement and (e) the execution,
delivery and performance of this Agreement by such Investor does not and will
not violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to it, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound.

 

 
9

--------------------------------------------------------------------------------

 

 

7.         Mutual Non-Disparagement.

 

(a) Each Investor agrees that, until the earlier of (i) the expiration of the
Standstill Period or (ii) any material breach of this Agreement by the Company
(provided that the Company shall have three (3) business days following written
notice from such Investor of any material breach to remedy such material breach
if capable of remedy), neither it nor any of its Affiliates or Associates will,
and it will cause each of its Affiliates and Associates not to, directly or
indirectly, publicly make, express, transmit, speak, write, verbalize or
otherwise publicly communicate in any way (or cause, further, assist, solicit,
encourage, support or participate in any of the foregoing), any remark, comment,
message, information, declaration, communication or other statement of any kind,
whether verbal or in writing, that might reasonably be construed to be
derogatory or critical of, or negative toward, the Company or any of its
directors, officers, Affiliates, Associates, subsidiaries, employees, agents or
representatives (collectively, the “Company Representatives”), or that reveals,
discloses, incorporates, is based upon, discusses, includes or otherwise
involves any confidential or proprietary information of the Company or its
subsidiaries or Affiliates or Associates, or to malign, harm, disparage, defame
or damage the reputation or good name of the Company, its business or any of the
Company Representatives.

 

(b) The Company hereby agrees that, until the earlier of (i) the expiration of
the Standstill Period or (ii) any material breach of this Agreement by an
Investor (provided that such Investor shall have three (3) business days
following written notice from the Company of any material breach to remedy such
material breach if capable of remedy), neither it nor any of its Affiliates
will, and it will cause each of its Affiliates not to, directly or indirectly,
publicly make, express, transmit, speak, write, verbalize or otherwise publicly
communicate in any way (or cause, further, assist, solicit, encourage, support
or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal or in writing, that might reasonably be construed to be derogatory or
critical of, or negative toward, the Investors or their Affiliates or Associates
or any of their agents or representatives (collectively, the “Investor Agents”),
or that reveals, discloses, incorporates, is based upon, discusses, includes or
otherwise involves any confidential or proprietary information of any Investor
or its Affiliates or Associates, or to malign, harm, disparage, defame or damage
the reputation or good name of any Investor, its business or any of the Investor
Agents.

 

(c) Notwithstanding the foregoing, nothing in this Section 7 or elsewhere in
this Agreement shall prohibit any party from making any statement or disclosure
required under the federal securities laws or other applicable laws.

 

(d) The limitations set forth in Section 7(a) and 7(b) shall not prevent any
party from responding to any public statement made by the other party of the
nature described in Section 7(a) and 7(b) if such statement by the other party
was made in breach of this Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 

8.       Public Announcements. Promptly following the execution of this
Agreement, the Company and the Investor Group shall issue a mutually agreeable
press release (the “Mutual Press Release”), announcing certain terms of this
Agreement, substantially in the form attached hereto as Exhibit C. Prior to the
issuance of the Mutual Press Release, neither the Company nor any of the
Investors shall issue any press release or make any public announcement
regarding this Agreement or take any action that would require public disclosure
thereof without the prior written consent of the other party. During the
Standstill Period, neither the Company nor the Investor Group or any of its
Affiliates or Associates shall make any public announcement or statement that is
inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the rules of any stock exchange (and, in
any event, each party will provide the other party, prior to making any such
public announcement or statement, a reasonable opportunity to review and comment
on such disclosure, to the extent reasonably practicable under the
circumstances, and each party will consider any comments from the other in good
faith) or with the prior written consent of the other party, and otherwise in
accordance with this Agreement.

 

9.        SEC Filings.

 

(a)     No later than two (2) business days following the execution of this
Agreement, the Company shall file a Current Report on Form 8-K with the SEC
reporting the entry into this Agreement and appending or incorporating by
reference this Agreement as an exhibit thereto. The Company shall provide the
Investor Group and its counsel a reasonable opportunity to review and comment on
the Form 8-K prior to such filing, which comments shall be considered in good
faith.

 

(b)     No later than two (2) business days following the execution of this
Agreement, the Investor Group shall file an amendment to its Schedule 13D with
respect to the Company that has been filed with the SEC, reporting the entry
into this Agreement, amending applicable items to conform to their obligations
hereunder and appending or incorporating by reference this Agreement as an
exhibit thereto. The Investor Group shall provide the Company and its counsel a
reasonable opportunity to review and comment on the Schedule 13D prior to such
filing, which comments shall be considered in good faith.

 

10.      Specific Performance. Each of the Investors, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other party hereto may occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that the Investors or any Investor,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to seek specific enforcement of, and injunctive or other
equitable relief to prevent any violation of, the terms hereof, and the other
party hereto will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity.

 

 
11

--------------------------------------------------------------------------------

 

 

11.         Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (iii) upon confirmation of
receipt, when sent by email (provided such confirmation is not automatically
generated) or (iv) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

 

The Meet Group, Inc.

100 Union Square Drive

New Hope, PA 18938

Fax No.: (215) 862.7825

Email: fred@themeetgroup.com

Attention: Frederic A. Beckley, Esq., General Counsel and Executive Vice
President, Business Affairs

 

With copies (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

1111 Pennsylvania Avenue, N.W.

Washington, DC 20004

Fax No.: (202) 739-3001

Email: keith.gottfried@morganlewis.com

Attention: Keith E. Gottfried, Esq.

 

If to any Investor:

 

Harvest Capital Strategies LLC

600 Montgomery Street, Suite 1700

San Francisco, CA 94111

Fax No.: (415) 869-4433

Email: investments@harvestcaps.com

Attention: Jeffrey B. Osher, Managing Director

 

With copies (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Fax No.: (212) 451-2222

E-mail: swolosky@olshanlaw.com

             afreedman@olshanlaw.com

Attention: Steve Wolosky, Esq.

                   Andrew Freedman, Esq.

 

 
12

--------------------------------------------------------------------------------

 

 

12.     Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation, and effect, by, and construed in accordance
with, the laws of the State of Delaware executed and to be performed wholly
within the State of Delaware, without giving effect to the choice of law or
conflict of law principles thereof or of any other jurisdiction to the extent
that such principles would require or permit the application of the laws of
another jurisdiction.

 

13.     Jurisdiction. Each of the parties hereto (a) consents to submit itself
to the personal jurisdiction of federal or state courts of the State of Delaware
in the event any dispute arises out of this Agreement or the transactions
contemplated by this Agreement, (b) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the federal or state courts of the State of Delaware, and
each of the parties irrevocably waives the right to trial by jury, (c) agrees to
waive any bonding requirement under any applicable law, in the case any other
party seeks to enforce the terms by way of equitable relief, and (d) irrevocably
consents to service of process by first class certified mail, return receipt
requested, postage prepaid, to the address of such party’s principal place of
business or as otherwise provided by applicable law. Each of the parties hereto
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action, suit or other legal proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment before judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (c) to the fullest extent permitted by
applicable law, that (i) such action, suit or other legal proceeding in any such
court is brought in an inconvenient forum, (ii) the venue of such action, suit
or other legal proceeding is improper or (iii) this agreement, or the subject
matter hereof, may not be enforced in or by such court.

 

14.     Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
14.

 

15.     Representative. Each Investor hereby irrevocably appoints Jeffrey B.
Osher as its attorney-in-fact and representative (the “Investor Group
Representative”), in such Investor’s place and stead, to do any and all things
and to execute any and all documents and give and receive any and all notices or
instructions in connection with this Agreement and the transactions contemplated
hereby. The Company shall be entitled to rely, as being binding on each
Investor, upon any action taken by the Investor Group Representative or upon any
document, notice, instruction or other writing given or executed by the Investor
Group Representative.

 

 
13

--------------------------------------------------------------------------------

 

 

16.     Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings
and representations, whether oral or written, of the parties with respect to the
subject matter hereof. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings, oral or written, between
the parties other than those expressly set forth herein.

 

17.    Headings. The section headings contained in this Agreement are for
reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.

 

18.     Waiver. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

 

19.     Remedies. All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by law or equity.

 

20.     Receipt of Adequate Information; No Reliance; Representation by Counsel.
Each party acknowledges that it has received adequate information to enter into
this Agreement, that it has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of this Agreement prior to the execution hereof, and that it
has not relied on any promise, representation or warranty, express or implied
not contained in this Agreement. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
Further, any rule of law or any legal decision that would provide any party with
a defense to the enforcement of the terms of this Agreement against such party
shall have no application and is expressly waived. The provisions of this
Agreement shall be interpreted in a reasonable manner to effect the intent of
the parties.

 

21.     Construction. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement, unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” and “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning as the word “shall.” The words “dates hereof”
will refer to the date of this Agreement. The word “or” is not exclusive. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement, instrument, law, rule or
statute defined or referred to herein means, unless otherwise indicated, such
agreement, instrument, law, rule or statute as from time to time amended,
modified or supplemented.

 

 
14

--------------------------------------------------------------------------------

 

 

22.     Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

 

23.     Amendment. This Agreement may be modified, amended or otherwise changed
only in a writing signed by all of the parties hereto, or in the case of the
Investors, the Investor Group Representative, or their respective successors or
assigns.

 

24.    Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon and be enforceable by the parties hereto and the respective
successors, heirs, executors, legal representatives and permitted assigns of the
parties, and inure to the benefit of any successor, heir, executor, legal
representative or permitted assign of any of the parties; provided, however,
that no party may assign this Agreement or any rights or obligations hereunder
without, with respect to any Investor, the express prior written consent of the
Company (with such consent specifically authorized in a written resolution
adopted and approved by the unanimous vote of the entire membership of the
Board), and with respect to the Company, the prior written consent of the
Investor Group Representative.

 

25.     No Third-Party Beneficiaries. The representations, warranties and
agreements of the parties contained herein are intended solely for the benefit
of the party to whom such representations, warranties or agreements are made,
and shall confer no rights, benefits, remedies, obligations, or liabilities
hereunder, whether legal or equitable, in any other person or entity, and no
other person or entity shall be entitled to rely thereon.

 

26.     Counterparts; Facsimile / PDF Signatures. This Agreement and any
amendments hereto may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
each party hereto shall have received a counterpart hereof signed by the other
parties hereto. In the event that any signature to this Agreement or any
amendment hereto is delivered by facsimile transmission or by e-mail delivery of
a portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE FOLLOWS]

 

 
15

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO COOPERATION AGREEMENT]

 

IN WITNESS WHEREOF the parties have duly executed and delivered this Agreement
as of the date first above written.

 

 

THE MEET GROUP, INC.

 

 

By: /s/ Frederic Beckley                                       

Name: Frederic Beckley

Title: General Counsel & EVP Business Affairs

 

HARVEST SMALL CAP PARTNERS MASTER, LTD.

By: Harvest Capital Strategies LLC

Investment Manager

 

By: /s/ Jeffrey B. Osher                                        

Name: Jeffrey B. Osher

Title: Managing Director

 

HARVEST SMALL CAP PARTNERS, L.P.

By: Harvest Capital Strategies LLC

Investment Manager

 

By: /s/ Jeffrey B. Osher                                        

Name: Jeffrey B. Osher

Title: Managing Director

 

HARVEST SMALL CAP PARTNERS GP, LLC

By: Harvest Capital Strategies LLC

Investment Manager of the Limited Partner

 

By: /s/ Jeffrey B. Osher                                        

Name: Jeffrey B. Osher

Title: Managing Director

 

HARVEST CAPITAL STRATEGIES LLC

 

By: /s/ Jeffrey B. Osher                                        

Name: Jeffrey B. Osher

Title: Managing Director

 

/s/ Jeffrey B. Osher                                               

JEFFREY B. OSHER

 

 
16

--------------------------------------------------------------------------------

 

 

CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST. SUCH OMITTED PORTIONS, WHICH ARE MARKED WITH BRACKETS [ ] AND
AN ASTERISK*, HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

EXHIBIT A

 

DIRECTOR CANDIDATE POOL

 

[***]

 

 
17

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

STOCKHOLDERS, AFFILIATES, AND OWNERSHIP

 

Investor

Shares of Common Stock
Beneficially Owned

   

Harvest Small Cap Partners Master, Ltd.

 

2,763,182

Harvest Small Cap Partners, L.P.

 

1,661,818

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate total beneficially owned by the Investor Group:

 

4,425,000

 

 
18

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF PRESS RELEASE

 

THE MEET GROUP reaches agreement with harvest capital

 

Agrees to Appoint Two New Independent Directors to The Meet Group’s Board

 

NEW HOPE, PA, June 27, 2017 – The Meet Group, Inc. (NASDAQ: MEET), a public
market leader in the mobile meeting space, today announced that it has entered
into a cooperation agreement with Harvest Capital Strategies LLC and its
affiliates, which, in the aggregate, beneficially owns approximately 6.3% of The
Meet Group’s outstanding shares, regarding the composition of The Meet Group’s
Board of Directors. Under the terms of the agreement, The Meet Group has agreed
to appoint to its Board two new independent directors: Jim Parmelee, who has
agreed to join the Meet Group Board effective immediately, and a second director
mutually acceptable to The Meet Group and Harvest Capital to be identified
within the next ninety days.

 

Spencer G. Rhodes, The Meet Group’s Chairman of the Board, stated, “We are
pleased to have reached this cooperation agreement with Harvest Capital, as we
believe this outcome serves the best interests of The Meet Group and its
stockholders. We are also pleased to welcome Jim Parmelee to our Board and look
forward to the insights and experience he will bring.”

 

Jeffrey B. Osher, the Managing Director of Harvest Capital, stated, “We have
spent considerable time with The Meet Group’s senior management team and
strongly support their strategy of creating a compelling portfolio of mobile
meeting apps. Under Geoff Cook’s leadership, The Meet Group has methodically
grown its global platform while delivering consistent profitability and cash
flow. We look forward to continuing our collaboration with The Meet Group’s
Board and senior management team as they execute on their long-term growth
initiatives and focus on shareholder value creation.”

 

Pursuant to the cooperation agreement, Harvest Capital has agreed that, until
the certification of the shareholder vote at The Meet Group’s 2018 Annual
Meeting of Stockholders, it will abide by certain customary standstill
provisions.

 

The cooperation agreement between The Meet Group and Harvest Capital will be
included as an exhibit to a Current Report on Form 8-K that The Meet Group will
file with the Securities and Exchange Commission.

 

Morgan, Lewis & Bockius LLP served as legal counsel to The Meet Group. Olshan
Frome Wolosky LLP served as legal advisor to Harvest Capital.

 

The Meet Group also announced today that it has appointed The Blueshirt Group to
lead its investor relations communications and strategy. The Blueshirt Group is
a leading tech-focused investor relations firm that specializes in investor
relations, IPO advisory, financial communications, financial media relations and
crisis management. 

 

About Jim Parmelee

 

Mr. Parmelee brings over 25 years of technology industry experience.  He is
currently an advisor to Hamilton Robinson Capital Partners, a middle market
focused private equity firm.  Jim was previously a Managing Director in Peak Ten
Management LLC, where he was responsible for the firm's investments in
the software, Internet and technology infrastructure verticals.  Before Peak
Ten, Jim was a Partner in Union Square Advisors, an M&A advisory firm focused on
the technology sector, where he led the firm's global Information Technology
infrastructure practice.  Jim was previously a leading data networking and
telecom equipment equity research analyst at Credit Suisse First Boston (now
Credit Suisse).  Jim was highly ranked by external polls throughout his research
career including being named six times to Institutional Investor Magazine's All
America Research Team.

 

 
19

--------------------------------------------------------------------------------

 

 

About The Meet Group

The Meet Group (NASDAQ: MEET) is a fast-growing portfolio of mobile apps
designed to meet the universal need for human connection. Using innovative
products and sophisticated data science, The Meet Group keeps its approximately
2.8 million mobile daily active users engaged and originates untold numbers of
casual chats, friendships, dates, and marriages. The Meet Group offers
advertisers the opportunity to reach customers on a global scale with hundreds
of millions of daily mobile ad impressions. The Meet Group utilizes high user
density, economies of scale, and leading monetization strategies with the goal
of maximizing adjusted EBITDA. Our apps – currently MeetMe®, Skout®, Tagged®,
and Hi5® – let users in more than 100 countries chat, share photos, stream live
video, and discuss topics of interest, and are available
on iPhone, iPad, and Android in multiple languages. For more information, please
visit themeetgroup.com.

 

MEET Investor Contact:

 

The Blueshirt Group

Allise Furlani

allise@blueshirtgroup.com

 

 

20